Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 29, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145116                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  PATRICK J. KENNEY,                                                                                 Bridget M. McCormack
             Plaintiff-Appellant,                                                                          David F. Viviano,
                                                                                                                       Justices
  v                                                                  SC: 145116
                                                                     COA: 304900
                                                                     Wayne CC: 11-003828-AH
  WARDEN RAYMOND BOOKER,
          Defendant-Appellee.

  _________________________________________/

         On January 10, 2013, the Court heard oral argument on the application for leave to
  appeal the April 3, 2012 judgment of the Court of Appeals. The application was again
  considered and leave to appeal was granted on January 25, 2013. Oral argument is
  scheduled for May 8, 2013. On order of the Court, the parties shall submit additional
  briefing regarding the impact of the following events on the Court’s analysis of the legal
  issues presented in this case and whether the case has, or soon may, become moot: (1) at
  the parole revocation hearing, plaintiff pleaded guilty to violating parole by failing to
  report to his parole officer; (2) after plaintiff’s parole was revoked and subsequently
  reinstated, plaintiff failed to report to his parole officer on at least two occasions resulting
  in additional independent bases for revocation; and (3) when plaintiff was most recently
  released on parole, on June 1, 2011, he was paroled for a 24-month term (Appellant’s
  Appendix at 88a-90a), which would terminate on June 1, 2013. The parties’ briefs must
  be submitted no later than May 6, 2013.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 29, 2013                      _________________________________________
           t0429                                                                Clerk